Graupner :
The Commissioner has moved to dismiss the appeal in this case on the ground that it was not filed within 60 days after the mailing of the Commissioner’s notice of deficiency and that, therefore, the Board is without jurisdiction.
The record discloses that the petition did not arrive at the office of the Board of Tax Appeals for filing until the sixty-third day after the date of the Commissioner’s deficiency notice. The petition was deposited in the United States mail at New Orleans, La., on a date which does not appear from any of the papers on file but which the taxpayer contends was in time to expect the delivery of the petition at the office of the Board of Tax Appeals within the 60 days. The 60 days expired on Friday, September 5, but the appeal was not delivered through the mails until Monday, September 8 — the sixty-third day.
This case comes within the rule laid down by this Board in its decisions in the Appeal of Satovsky, 1 B. T. A., 22, and the Appeal of Hatch da Bailey Co., 1 B. T. A., 25, and on the authority of those cases the appeal is dismissed.